RIDDICK, Circuit Judge
(concurring).
This case is unusual among labor disputes. The employer, the Donnelly Garment Company, and all of its employees, approximately 1,200 in number, are now and have been since the beginning of this case aligned on the same side of the con*876troversy. This fact is of controlling significance in the settlement of the case.
In 1937, following the decision of the Supreme Court sustaining the constitutionality of the National Labor Relations Act, the employees' of the Garment Company organized a plant union. The company recognized the union as the exclusive bargaining agent of its employees. The union and the company entered into a contract governing wages, hours of labor, and conditions of employment, which, for the five years passing between the formation of the union and the Board’s order now before this court, has satisfactorily served the purpose for which it was intended. The ultimate question for decision is whether the plant union is the independent agency of the employees, freely organized and administered by them in their interest, or whether, as the Board found, it has its roots in a prohibited domination and coercion of employees by the company.
When the Board’s charge of company domination of the plant union first came on for hearing before the Board, the union had been in existence for two years. The plant union was permitted to intervene in the hearing before the Board to contest the charge of company domination. It requested the Board to conduct a secret election to determine the question at issue. This request was denied by the Board for reasons which are not important here and which were no doubt sound. But, after the Board refused the requested election, there remained but one other means of determining the facts at issue before the Board — a hearing at which those who knew the facts might be permitted to testify concerning them. The Board after denying the employees the right to vote upon the question at issue also refused to let them testify. We held that this refusal constituted a denial of due process, and remanded the case to the Board in order that the rejected evidence as well as any other admissible and material evidence might be heard.
At the second hearing before the Board the company and the employees offered to prove by each of the persons then working for the company that the plant union had been organized and subsequently administered by employees alone, free from the coercion or control of the company, and that it was at the time of the hearing the agency freely chosen by each of them to represent them in collective bargaining with the company. The testimony of a relatively small number of employees was received. It conformed in all respects to the terms upon which it was offered. The examiner conducting the hearing refused to hear testimony of other employees on the ground that it was merely cumulative. This refusal is not subject to criticism, but implicit in it is the finding that each of the remaining employees would have testified to the same effect as those whose testimony was received. The situation in this case, therefore, is the same as if each and every employee had testified in denial of the charge of company domination of the plant union.
Unless this employee evidence is in some manner contradicted by other evidence in the record, the finding that the plant union was not the free agent of the employees is a denial of the employees’ right of collective bargaining by the agency of their own choice, which the National Labor Relations Act guarantees and which it must be supposed this proceeding was instituted to protect. In my opinion, there is no substantial evidence tending to support the Board’s finding.
At most, the evidence on which is based the Board’s finding of company domination is sufficient to establish that at the time of the formation of the union there existed between the company and the International Union a spirit of active hostility, in which the employees of the company joined on the side of the company, and a long history of amicable relations between the company and its employees; and that the plant union was organized by the employees as a result of the attempt of the International Union to organize them and as a means of preventing that organization. There was neither any evidence, nor any finding by the Board, that any of the employees of the company had ever been disciplined or discharged by the company because of labor activities or affiliations. Membership of so-called supervisory employees originally permitted by the plant union had been terminated at the time of the hearing before the Board. Inconsequential use by officers of the plant union of the company’s communication system and telephones and some office equipment had been the custom among the employees long before the organization of the plant union, and was quite evidently regarded by the company and the employees as of no sig*877nificance. Whatever degree of substantiality such evidence may have in other situations on the question of employer domination of a plant union, it is as a matter of law entitled to none when opposed by the employee testimony in this record. Whether the company or any of its employees, before the full reach of the National Labor Relations Act had been definitely determined, engaged in activities now recognized as a possible means of employee coercion, the fact that at the time of this hearing, five years after the organization of the plant union, the employees unanimously chose it as their agent for collective bargaining ought to control the issue in this case.
For more than seven years the employees have defended the plant union, at great expense to themselves, before every tribunal in which its integrity has been called in question. Throughout this period they have been fully advised of their rights under the National Labor Relations Act. There have been no defections from their ranks. None of them permitted to testify has been impeached on the witness stand. The credibility of none of them has been attacked. Five years after the organization of the plant union all of its members have testified to their deliberate choice of it as their agency for collective bargaining with their employer. In this situation there is no room, in my opinion, for the inference that these employees have been, and continue to be, the victims of an illegal coercion by means unknown to them and too subtle to be susceptible of proof, or for the inference that they have surrendered their right freely to choose their labor affiliation in return for the occasional inconsequential use of the Garment Company’s telephones, mimeograph machines, and office facilities.
I think it clear beyond question that there was a denial of due process in the hearing before the Board, because of the Board’s refusal to give any weight to some of the material evidence received, as well as because of its refusal to hear material evidence offered by the Garment Company and the plant union. This, of course, requires that the Board’s petition for enforcement be denied. But the real issue in this case is whether there is in the record before us any substantial evidence to sustain the Board’s order. In view of the long history of this case, I think the issue should be decided. There have been two trials of this controversy before the Labor Board and before this court. It is quite certain that if upon a third trial the evidence which the Board rejected should be received, it could not weaken, if it failed to support, the case which the employees have made. The public interest requires that there should be an end to this controversy, and, in an effort to accomplish that desired result, I think this court should hold that there is no substantial evidence in the record before it to support the Board’s order, and that, accordingly, the order should be set aside.